                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

GINA M ISOM,

       Plaintiff,

v.                                                       Case No: 8:18-cv-2859-T-30CPT

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                         ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Christopher P. Tuite (Dkt. 27). After careful consideration

of the Report and Recommendation of the Magistrate Judge in conjunction with an

independent examination of the file, the Court is of the opinion that the Magistrate Judge's

Report and Recommendation should be adopted, confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 27) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

       2.     Plaintiff’s Objections (Dkt. 28) are OVERRULED.

       3.     The decision of the Defendant Commissioner is AFFIRMED.

       4.     The Clerk is directed to enter judgment pursuant to Rule 58 in favor of the

Defendant.
      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 6th day of March, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
